Citation Nr: 1446916	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-21 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected pension benefits, to include the question of whether the Veteran's income is excessive for purposes of eligibility for such benefits, from January 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to August 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 determination in which the RO denied nonservice-connected pension benefits.  In August 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in October 2012.

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO in Honolulu, Hawaii; a transcript of the hearing is of record.  

Also during the hearing, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A.  § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013). 

In April 2014, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a June 2014 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

As a final preliminary matter, the Board observes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the appellant's claim.  Both of these records contain numerous documents pertinent to the claim on appeal that have been reviewed in connection with the current claim. 

The appeal is hereby remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.  

As noted in the prior remand, at the Board hearing the Veteran testified that his income had decreased and his deductible medical expenses had increased since the AOJ's determination.  Specifically, he indicated that his spouse was now living in nursing home full time so he no longer received any of her income as it now went to her daughter.  Thus, the Board remanded this matter and directed the AOJ to obtain current information from the Veteran concerning his countable income and deductible medical expenses for 2013 and 2014 and then re-evaluate whether such information meets the eligibility requirements for receipt of nonservice-connected pension benefits. 

Nevertheless, after requesting and obtaining some income and medical expense information, the AOJ continued to deny the Veteran's claim finding that by law, VA was required to still consider the his spouse's income as the Veteran and his spouse were separated as a result of medical reasons as opposed to medical discord.  In this regard, VA regulations provide that "a person shall be considered as living with his or her spouse even though they reside apart unless they are estranged."  38 C.F.R. § 3.60 (2013).  A veteran and a spouse are considered estranged if they live apart because of marital discord.  VA Adjudication Procedures Manual (M21-1MR) part V, subpt. iii, ch. 1, sec. C.15.c.  The M21-1MR provides specifically that residing apart due to medical reasons does not indicate marital discord.  Id. at part V, subpt. iii, ch. 1, sec. F.37.b.  However, the M21-1MR provides for certain exceptions to counting the spouse's income, including that the Veteran and spouse do not live together, the spouse's income is not available to the Veteran, or counting the spouse's income against the Veteran would cause the Veteran under hardship as discussed in M21-1MR part V, subpt. iii, ch. 1, sec. C.15.h.  Counting a spouse's income would cause a Veteran hardship if the income of the spouse is actually used to pay expenses which are beyond the ordinary and usual family requirements, but which the spouse is under a legal or moral obligation to pay, including prolonged illness of a member of the family.  

Under the circumstances of this case, the record shows that the Veteran and his wife do not live together due to medical reasons.  As such, they cannot be considered "estranged".  However, the evidence also shows that the Veteran and his spouse do not live together and that the spouse's income is not available to the Veteran as her daughter, who has been appointed the Conservator of her estate, controls her financial affairs.  The Veteran has consistently stated that his finances are completely separate from his spouse at this point.  Further, as his spouse's income is used for her prolonged medical care that appears to be covered by a Long Term Care policy, the Board finds that it would cause the Veteran undue hardship to count his spouse's income for pension purposes.  Likewise, as the Veteran does not contribute to his spouse's medical care, her medical expenses also may not be counted when determining the Veteran's income for pension purposes.  In sum, the Board determines that the Veteran should be considered a single veteran with no dependents for pension purposes.  In light of the Board's determination, a remand for AOJ consideration of the claim based on this finding is warranted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board observes that the Veteran was previously requested to provide income and medical expense information for himself for 2013 and 2014.  The record shows that the Veteran's only source of income appears to be Social Security Administration (SSA) benefits.  The Veteran received $1287.00 monthly in SSA benefits for 2013 for an annual income of $15,444.00, which exceeds the Maximum Annual Pension Rate (MAPR) for 2013 of $12,465.00 for a Veteran with no dependents.  Moreover, for the 2014 year, the Veteran received SSA benefits of $1306.00 for an annual income of $15,672.00, which also exceeds the MAPR for 2014 of $12,652.00.  

However, although some medical expenses have been reported by the Veteran such as cost of travel to medical appointments for 2013 and part of 2014 and hearing aid maintenance for 2013, there still appears to be outstanding information concerning the Veteran's medical expenses for these years.  In this regard, the Veteran primarily submitted records for years prior to 2013.  However, these medical expenses cannot be counted towards determining the Veteran's income for 2013 and 2014.  Moreover, in statements of record, the Veteran alluded to more medical expenses and receipts that he had not yet obtained.

As such, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, to specifically include all of his medical expenses for the years 2013 and 2014.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.




Accordingly, this matter is hereby is REMANDED for the following action:

1.  Ask the Veteran to provide current information that has not already been provided of any exclusion from income, such as unreimbursed medical expenses for the years 2013 and 2014, and such information should be reported on a Medical Expense Report (VA Form 21-8416).  The Veteran and his representative are advised that failure to provide the requested information may well result in a denial of the claim on appeal. 

2.  Thereafter, readjudicate the issue of entitlement to nonservice-connected pension benefits based on a single Veteran with no dependents, to include the question of whether the Veteran's income exceeds statutory limitations for nonservice-connected pension benefits for the annualization period at issue.  In this regard, clearly explain how the income and unreimbursed medical expense figures used to calculate the Veteran's countable income for the 12-month annualization period at issue were determined. 

3.  If, on the basis of the information provided, it is determined that the Veteran's income is not excessive for VA nonservice-connected pension purposes, and the claim is to be considered on the merits, undertake any further development of the evidence warranted by the VCAA, to include obtaining copies of any recent medical treatment records and if appropriate, conducting a VA examination of the Veteran.  After undertaking such appropriate development, and after reviewing all medical evidence of record, a rating decision should then be prepared which identifies all of the Veteran's nonservice-connected disabilities and assigns a percent disability evaluation to each. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of pertinent evidence and legal authority. 

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



